DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on March 10, 2021 under 37 CFR 1.312 has been entered.
Allowable Subject Matter
Claims 1, 3-7, 9-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious an anti-vibration device comprising a shock absorbing structure, and at least one fire barrier layer at least partially covering the shock absorbing layer, the fire barrier layer includes at least one fire retardance agent chosen from alumina trihydrate or magnesium hydroxide, the aluminum trihydrate or magnesium hydroxide represents between 10 and 300 parts and, wherein the at least one fire retardance agent has a specific surface of at least 5m2/g.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 17, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657